Citation Nr: 1028897	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  04-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from December 1970 until November 
1971.    

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Since the Board's April 2008 Board remand, it appears, 
that the Veteran is raising a claim for an increased 
rating for bronchial asthma.  This issue is referred to 
the RO for appropriate action, as it is not properly 
before the Board at this time.

In addition, the Board observes that following the RO's issuance 
of the March 2010 supplemental statement of the case, additional 
evidence pertinent to the Veteran's claim was associated with the 
Veteran's claims file.  This evidence was not accompanied by a 
waiver of initial RO consideration.  In such a situation, the law 
requires that the RO initially consider the evidence, re-
adjudicate the claim, and issue an appropriate supplemental 
statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 
20.1304(c).  

The claims file reflects diagnosis of anxiety disorder and 
depression.  The Veteran, however, has filed only a claim of 
service connection for PTSD.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Although further delay is regrettable, the Board finds that the 
record as it stands is currently inadequate for the purpose of 
rendering a fully informed decision as to the Veteran's claim.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand is required in order to fulfill VA's 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 
(1993).

In its April 2008 remand, the Board requested that the Veteran be 
scheduled for a VA psychiatric examination to assist in 
adjudicating the claim of service connection for PTSD.  
Subsequent to the Board's remand, the Clemons case came out.  
Given the holding in this case, the Board finds that another 
examination, to include an etiology opinion is warranted.  In 
this regard, although the psychologist reported that the 
Veteran's depression and anxiety likely date back to the military 
with no significant periods of remission.  There was no rationale 
provided for this opinion and no mention of the Veteran's service 
discharge examination in which he denied a history of depression, 
nervous trouble, frequent trouble sleeping, excessive worry.  
Additionally, there was no specific opinion given as to whether 
the Veteran has a psychiatric disability which is due to the fire 
training exercise in which he feared bodily harm.  The Board 
finds the Veteran's assertions concerning this event to be 
credible given that he had a military occupational specialty of a 
fireman and such alleged assertion is consistent with training 
for such a position.  

One of the basis the Board had for scheduling a VA examination 
was to determine whether the Veteran had a current diagnosis of 
PTSD.  It appears as though the examiner determined that the 
Veteran did not have PTSD; however, it is unclear whether the 
Veteran's complete history was taken into account, including the 
stressor of fearing for his life during a fire training exercise.

In light of the foregoing, another VA psychiatric examination, to 
include an opinion is warranted.

Also, the Board notes that in April 2008, the Board remanded this 
matter in part in order to obtain disability records fro the 
Social Security Administration.  Specifically, the Board noted 
that an October 2003 inquiry to the Social Security 
Administration (SSA) indicated that the Veteran has been 
considered disabled since January 2002.  A June 2006 private 
medical report from S.R.B. also indicated that she had reviewed 
the Veteran's Social Security records when making her report.  
Given the Veteran's current claim, the Board found that records 
associated with any Social Security claim appeared to be 
especially relevant.  As such, the Board found that VA was 
obliged to attempt to obtain and consider those SSA records.  38 
U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  

In May 2008, the RO requested the Veteran's disability records 
from the Social Security Administration.  The Social Security 
Administration replied that, after exhaustive and comprehensive 
searches, they were not able to locate medical records and that 
further efforts to locate such records would be futile.  Since 
that time, in an April 2010 statement, the Veteran noted that VA 
requested copies of his records from Social Security and 
indicated that they could not be found.  The Veteran, however, 
indicated that on February 27, 2006, he secured copies of his 
Social Security records from the Social Security office in Santa 
Rosa, California.  He stated that he could send copies to VA.  
The Veteran's statement was not accompanied by copies of the 
Veteran's Social Security Administration records.  

Based on the foregoing, the Board reluctantly concludes that this 
matter must be remanded.  In this case, while the Social Security 
Administration indicated that the Veteran's records could not be 
found, the Veteran stated that he has copies of these records and 
could forward them to VA.  The Veteran also indicated which 
office of the Social Security Administration had his records.  
Upon remand, the RO should request copies of these records from 
the Veteran and contact the Santa Rosa office of the Social 
Security Administration for copies of any records that they may 
have regarding any disability determinations made with respect to 
the Veteran.  In this regard, the Board notes that where VA has 
actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist by 
requesting those records from Social Security Administration.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  See 
also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records 
in the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests as 
are necessary to obtain relevant records; VA will end its efforts 
to obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile); Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

Next, as noted above, the Board observes that following the RO's 
issuance of the March 2010 supplemental statement of the case, 
additional evidence pertinent to the Veteran's claim was 
associated with the Veteran's claims file.  This evidence was not 
accompanied by a waiver of initial RO consideration.  In such a 
situation, the law requires that the RO initially consider the 
evidence, re-adjudicate the claim, and issue an appropriate 
supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request, directly 
from the Social Security Administration in 
Santa Rosa, California, complete copies of 
any disability determination(s) it has 
made concerning the Veteran, as well as 
copies of the medical records that served 
as the basis for any such decision(s).  
The Veteran should also be requested to 
forward to VA copies of any Social 
Security records in his possession.

All attempts to fulfill this development 
must be documented in the claims file. If 
the search for any such records yields 
negative results, that fact should be 
clearly noted and the Veteran must be 
informed in writing.

2.  The Veteran should be afforded a 
psychiatric VA examination in order to 
determine the etiology of his acquired 
psychiatric disorder.  The examiner must 
review the claims file, including service 
treatment records, postservice medical 
records, Vet Center treatment reports, lay 
statements, as well as statements from 
those who provided therapy/counseling to 
the Veteran.  Any additional evaluations, 
studies, and tests deemed necessary by the 
examiner should be conducted.  

The examiner should specifically identify 
each currently diagnosed acquired 
psychiatric disorder and offer an opinion 
as to whether it is at least as likely as 
not (i.e. at least a 50 percent 
probability) that any currently diagnosed 
acquired psychiatric disorder is the 
result of an incident, injury, or disease 
in service.  

The examiner should specifically state 
whether the Veteran has PTSD meeting the 
criteria of DSM IV.  If a diagnosis of 
PTSD is given, the examiner must 
specifically state whether such diagnosis 
is due to the Veteran's fire training 
exercise in which he was fearful of bodily 
harm.

In offering the above opinions, the 
examiner should find credible the 
Veteran's report of participating in a 
fire training exercise in which he fear 
bodily harm.  Also, a complete rationale 
must be provided for all opinions given.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


